NUMBER 13-20-00205-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG

MELISA ANN ZAMORA,                                                      Appellant,

                                         v.

THE STATE OF TEXAS,                                                      Appellee.


                  On appeal from the 105th District Court
                        of Nueces County, Texas.


                      MEMORANDUM OPINION
  Before Chief Justice Contreras and Justices Longoria and Perkes
             Memorandum Opinion by Justice Longoria

      Counsel for appellant filed a motion to dismiss her appeal.       In a signed

attachment, appellant swore to all the facts in the motion. We find the motion and

attachment together meet the requirement of Texas Rule of Appellate Procedure 42.2(a)

that appellant and her attorney must sign a written motion to dismiss the appeal. See

TEX. R. APP. P. 42.2(a). Without passing on the merits of the case, we GRANT the
motion to dismiss and DISMISS the appeal.

      Having dismissed the appeal at appellant's request, no motion for rehearing will be

entertained, and our mandate will issue forthwith.

                                                NORA L. LONGORIA
                                                Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
17th day of September, 2020.




                                            2